Citation Nr: 1301329	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee injury.

2.  Entitlement to service connection for left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, further evidentiary development is necessary before appellate review may take place on this issue.

The Veteran's service treatment records shows that he was treated for an injury to his hips in January 1970.  The record describes this injury as a "500 gal. water container rolled over pelvic region.  [Patient complained of] pain in both hips, difficulty moving right leg."  An x-ray of his pelvis revealed no fracture.  He was diagnosed with contusion to the hips and lumbosacral strain.  The Veteran was admitted and given crutches.  At his hearing, the Veteran elaborated on the details of his injury, stating that the water blivet had hit him from the right side, turned him over on his left side, rolled up on his hips and legs, stopped, and rolled off.  In discussing his recollections of the subsequent hospitalization, the Veteran stated that he was informed that he had no broken bones.  See also September 2008 Statement.

The Veteran further testified that he began to experience knee problems eight to ten years after his separation from service.

Private treatment records dated August 2008 show a diagnosis of chondromalacia patella.

VA outpatient treatment records dated September 2008 refer to a history of degenerative joint disease of the bilateral knees and note current symptoms of some swelling and crepitus.

The December 2008 VA examiner diagnosed the Veteran with right knee strain with effusion, but declined to offer a medical nexus opinion between that condition and the Veteran's in-service injury as the description of the January 1970 injury did not specifically note that the Veteran's right knee was injured.  This examiner focused only on the Veteran's right knee, without regard to his left knee claim.  Likewise, this examiner failed to consider the Veteran's lay statements regarding the specific circumstances of this injury.

In a letter dated June 2012, a private physician opined that it was at least as likely as not that the Veteran's in-service injury would be contributory to his current chondromalacia patella "since it is well-established that chondromalacia patella is more common in those who have experienced previous traumatic knee injuries such as fractures, dislocations, and other injury to the kneecap."  In this case, the record has not yet established a traumatic knee injury such as a fracture or dislocation.  Indeed, the Veteran's account of his injury and subsequent treatment specifically denies any fractures associated with the in-service injury.  Likewise, there is no evidence of dislocation.  While the Veteran is competent to elaborate on the circumstances of his documented in-service injury, it is unclear whether a water blivet rolling over his knees without associated fracture or dislocation, is akin to the type of traumatic knee injury to which chondromalacia patella is generally associated.

Thus, a medical evaluation and opinion are necessary to determine whether a medical nexus exists between the Veteran's current bilateral knee complaints and his described in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current right and/or left knee disability found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

For the purposes of this evaluation, the examiner should accept the Veteran's account that the water blivet responsible for  the documented January 1970 injury to his hips also rolled over his legs and knees.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have a right knee disability, to include degenerative joint disease and/or chondromalacia patella? 

b.  Does the Veteran currently have a left knee disability, to include degenerative joint disease and/or chondromalacia patella? 

c.  For each right or left knee disability found, provide opinions on the following:

i.  Is it at least as likely as not (50 percent probability or more) that such knee disability had its onset in service?

ii.  Is it at least as likely as not (50 percent probability or more) that such knee disability had its onset in the year immediately following any period of active duty service?

iii.  Is it at least as likely as not (50 percent probability or more) that such knee disability is otherwise the result of a disease or injury in service, to include the injury described wherein a water blivet rolled over the Veteran's lower extremities?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

2.  Thereafter, review the claims file and readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



